DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim10-20 directed to an invention non-elected without traverse.  The non-elected claims do not recite the allowable limitations of the product claims. Accordingly, claims 10-20 have been cancelled. 
Allowable Subject Matter
Claims 1-9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to Nielsen (US 2012/0121919, previously cited) discloses a hydrophilic coated multilayer tube which comprises at least one inner tube material (i.e. Elvaloy2112AC) having a tie layer (base coat) of Elvaloy 2715AC (thermoplastic elastomer and ethyl acrylate) and a hydrophobic outer coating comprised of PEO (see 0026, Example 4.1, 0234 and 0191). Nielsen states the base or coating can be applied via powder coating that is applied by spraying (see 0160). The coating is photocured (see 0168). Nielsen fails to teach liquid spray coating or dipping of the coatings as claimed. Although it is known that spray coating, powder coating, solution dripping and fluidized bed coatings are known alternatives for applying a resin layer (see 0064 of Huang et al US 2010/078123), SpecialChem teaches the Elvaloy 2715AC disclosed by Nielsen is used in cast extrusion and coextrusion applications. There would be no motivation or suggestion in the art to apply the coating of Nielsen using a liquid spraying or dipping process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715